 Case 1:18-cv-01261-JTN-SJB ECF No. 14 filed 01/15/19 PageID.77 Page 1 of 11



                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION

CURTIS E. BLACKWELL, II,

        Plaintiff,
v.

LOU ANNA K. SIMON, in her individual
capacity as president of Michigan State University,             Case No: 18-cv-01261
MARK DANTONIO, in his individual capacity
as Head Football Coach of Michigan State                        Hon. Janet T. Neff
University, MARK HOLLIS, in his individual
capacity as Director of Intercollegiate Athletics for           Magistrate Judge Ellen C. Carmody
Michigan State University, DETECTIVE CHAD
DAVIS, in his individual capacity as a detective
for the Michigan State University Police
Department, and DETECTIVE SAM MILLER,
in his individual capacity as a detective for the
Michigan State University Police Department,

        Defendants.
                                                                                                    /
LAW OFFICES OF                                          KIENBAUM HARDY VIVIANO
THOMAS R. WARNICKE, PLLC                                PELTON & FORREST, P.L.C.
Thomas R. Warnicke (P47148)                             By: Thomas G. Kienbaum (P15945)
Attorneys for Plaintiff                                      William B. Forrest III (P60311)
16291 W. 14 Mile Road, Suite 21                         Attorneys for Defendants Dantonio,
Beverly Hills, MI 48025                                 Hollis, and Simon
(248) 930-44111                                         280 N. Old Woodward Ave., Suite 400
tom@warnickelaw.com                                     Birmingham, MI 48009
                                                        (248) 645-0000
                                                        tkienbaum@kohp.com
                                                        wforrest@kohp.com

                                                        RHOADES MCKEE, PC
                                                        Bruce Neckers (P18198)
                                                        Paul McCarthy (P47212)
                                                        Attorneys for Defendants Davis and Miller
                                                        55 Campau Ave NW, Suite 300
                                                        Grand Rapids, MI 49503
                                                        (616) 233-5133
                                                        bneckers@rhoadesmckee.com
                                                        mccarthy@rhoadesmckee.com
                                                                                                    /

DEFENDANTS MARK DANTONIO’S, MARK HOLLIS’, AND LOU ANNA K. SIMON’S
 ANSWER TO PLAINTIFF’S COMPLAINT, RELIANCE ON JURY DEMAND, AND
                     AFFIRMATIVE DEFENSES
 Case 1:18-cv-01261-JTN-SJB ECF No. 14 filed 01/15/19 PageID.78 Page 2 of 11




       Defendants Mark Dantonio, Mark Hollis, and Lou Anna K. Simon (“Defendants

Dantonio, Hollis, and Simon” or “these Defendants”) by their attorneys, Kienbaum Hardy

Viviano Pelton & Forrest, P.L.C., answer Plaintiff’s Complaint as follows:

                           NATURE OF PLAINTIFF’S CLAIMS

       1.     Defendants Dantonio, Hollis, and Simon deny the allegations contained in

paragraph 1 of Plaintiff’s Complaint, and further object to these allegations as containing

improper argument, and not fact pleading as required.

       2.     Defendants Dantonio, Hollis, and Simon deny the allegations contained in

paragraph 2 of Plaintiff’s Complaint, and further object to these allegations as containing

improper argument, and not fact pleading as required.

       3.     Defendants Dantonio, Hollis, and Simon lack knowledge or information sufficient

to form a belief as to the truth of the allegations contained in paragraph 3 of Plaintiff’s

Complaint.

       4.     Defendants Dantonio, Hollis, and Simon deny the allegations contained in

paragraph 4 of Plaintiff’s Complaint, and further object to these allegations as containing

improper argument, and not fact pleading as required.

       5.     Defendants Dantonio, Hollis, and Simon deny the allegations contained in

paragraph 5 of Plaintiff’s Complaint, and further object to these allegations as containing

improper argument, and not fact pleading as required.

       6.     Defendants Dantonio, Hollis, and Simon deny the allegations contained in

paragraph 6 of Plaintiff’s Complaint, and further object to these allegations as containing

improper argument, and not fact pleading as required.




                                               2
 Case 1:18-cv-01261-JTN-SJB ECF No. 14 filed 01/15/19 PageID.79 Page 3 of 11



        7.      Defendants Dantonio, Hollis, and Simon deny the allegations contained in

paragraph 7 of Plaintiff’s Complaint, and further object to these allegations as containing

improper argument, and not fact pleading as required.

        8.      Defendants Dantonio, Hollis, and Simon deny the allegations contained in

paragraph 8 of Plaintiff’s Complaint, and further object to these allegations as containing

improper argument, and not fact pleading as required.

        9.      The allegations in paragraph 9 of Plaintiff’s Complaint state legal conclusions to

which no response is required. Answering further, Defendants Dantonio, Hollis, and Simon

deny that there is any merit to Plaintiff’s claims.

        10.     The allegations in paragraph 10 of Plaintiff’s Complaint state legal conclusions to

which no response is required. Answering further, Defendants Dantonio, Hollis, and Simon

deny that there is any merit to Plaintiff’s claims.

                                 JURISDICTION AND VENUE

        11-13. Defendants Dantonio, Hollis, and Simon admit that this Court has jurisdiction

over Plaintiff’s claims, and that venue is proper in this Court, but deny that there is any merit to

Plaintiff’s claims.

                                             PARTIES

        14.     On information and belief, Defendants Dantonio, Hollis, and Simon admit the

allegations contained in paragraph 14 of Plaintiff’s Complaint.

        15.     On information and belief, Defendants Dantonio, Hollis, and Simon admit the

allegations contained in paragraph 15 of Plaintiff’s Complaint.

        16.     Admitted.

        17.     Admitted.



                                                  3
 Case 1:18-cv-01261-JTN-SJB ECF No. 14 filed 01/15/19 PageID.80 Page 4 of 11



       18.     Admitted.

       19-21. On information and belief, Defendants Dantonio, Hollis, and Simon admit the

allegations contained in paragraphs 19 through 21 of Plaintiff’s Complaint.

                              COMMON ALLEGATIONS
         Defendant Dantonio’s Recruitment of Plaintiff to Join MSU Football Staff

       22.     Defendants Dantonio, Hollis, and Simon lack knowledge or information sufficient

to form a belief as to the truth of the allegations contained in paragraph 22 of Plaintiff’s

Complaint.

       23.     Defendant Dantonio admits that in the summer of 2013 he attended Plaintiff’s

football camp at Southfield High. Defendants Hollis and Simon lack knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 23 of

Plaintiff’s Complaint.

       24.     Defendants Dantonio, Hollis, and Simon do not know what Plaintiff means when

alleging that he “caught the eye of Defendant Dantonio,” and thus deny the allegations contained

in paragraph 24 of Plaintiff’s Complaint.

       25.     Defendant Dantonio admits only that he discussed with Plaintiff the possibility of

Plaintiff working for Michigan State University (“MSU”) football and denies the allegations of

paragraph 25 of Plaintiff’s Complaint to the extent that they are inconsistent with the foregoing.

Defendants Hollis and Simon lack knowledge or information sufficient to form a belief as to the

truth of the allegations contained in paragraph 25 of Plaintiff’s Complaint.

       26.     Denied.

       27.     Defendants Dantonio, Hollis, and Simon admit only that Plaintiff entered into a

written contract with MSU, which contract speaks for itself.




                                                 4
 Case 1:18-cv-01261-JTN-SJB ECF No. 14 filed 01/15/19 PageID.81 Page 5 of 11



       28.     Defendants Dantonio, Hollis, and Simon admit only that Plaintiff entered into a

written contract with MSU on or about July 31, 2013, which Plaintiff signed and Hollis signed

on behalf of MSU, and which contract speaks for itself.

                              Plaintiff’s Exemplary Performance

       29.     Defendants Dantonio, Hollis, and Simon admit only that Plaintiff entered into

separate written contracts with MSU between 2013 and 2016 with specified durations, which

Plaintiff signed and Hollis signed on behalf of MSU, and which contracts speak for themselves.

       30.     Defendants Dantonio, Hollis, and Simon admit only that Plaintiff’s salary

increased in each of his written contracts with MSU, which contracts speak for themselves.

       31.     Defendants Dantonio, Hollis, and Simon admit only that Plaintiff’s salary

increased to $129,000 in his contract with MSU that was signed on or about March 3, 2016.

Defendants Dantonio, Hollis, and Simon deny the remaining allegations in paragraph 31 of

Plaintiff’s Complaint.

       32.     Defendants Dantonio, Hollis, and Simon admit only that Plaintiff’s salary

increased to $129,000 in his contract with MSU that was signed on or about March 3, 2016

because Plaintiff informed Defendant Dantonio that he had a competing job offer at the

University of Michigan.       Defendants Dantonio, Hollis, and Simon lack knowledge or

information sufficient to form a belief as to the truth of Plaintiff’s allegations concerning the

actual terms of that competing job offer as described in paragraph 32 of Plaintiff’s Complaint.

       33.     Defendants Dantonio, Hollis, and Simon lack knowledge or information sufficient

to form a belief as to the truth of the allegations contained in paragraph 33 of Plaintiff’s

Complaint.




                                                5
 Case 1:18-cv-01261-JTN-SJB ECF No. 14 filed 01/15/19 PageID.82 Page 6 of 11



       34.     Defendants Dantonio, Hollis, and Simon admit only that Plaintiff’s salary

increased to $129,000 in his contract with MSU that was signed on or about March 3, 2016.

       35.     Denied.

       36.     Denied.

                      Players Sexual Assault Incident and Subsequent
                      Police Interview and Unlawful Arrest of Plaintiff

       37.     On information and belief, Defendants Dantonio, Hollis, and Simon admit the

allegations contained in paragraph 37 of Plaintiff’s Complaint.

       38.     Defendants Dantonio, Hollis, and Simon lack knowledge or information sufficient

to form a belief as to the truth of the allegations contained in paragraph 38 of Plaintiff’s

Complaint.

       39.     Defendants Dantonio, Hollis, and Simon lack knowledge or information sufficient

to form a belief as to the truth of the allegations contained in paragraph 39 of Plaintiff’s

Complaint.

       40.     Defendants Dantonio, Hollis, and Simon lack knowledge or information sufficient

to form a belief as to the truth of the allegations contained in paragraph 40 of Plaintiff’s

Complaint.

       41.     Defendants Dantonio, Hollis, and Simon lack knowledge or information sufficient

to form a belief as to the truth of the allegations contained in paragraph 41 of Plaintiff’s

Complaint.

       42.     Defendants Dantonio, Hollis, and Simon lack knowledge or information sufficient

to form a belief as to the truth of the allegations contained in paragraph 42 of Plaintiff’s

Complaint.

       43.     Denied.

                                                6
 Case 1:18-cv-01261-JTN-SJB ECF No. 14 filed 01/15/19 PageID.83 Page 7 of 11



       44.     Denied.

       45-53. Defendants Dantonio, Hollis, and Simon lack knowledge or information sufficient

to form a belief as to the truth of the allegations contained in paragraphs 45-53 of Plaintiff’s

Complaint.

                     Plaintiff’s Unwarranted Suspension and Subsequent
                          Nonrenewal of His Employment Contract

       54.     Denied.

       55.     Defendants Dantonio, Hollis, and Simon lack knowledge or information sufficient

to form a belief as to the truth of the allegations as set forth in paragraph 55 of Plaintiff’s

Complaint.     Answering further, these Defendants state that Defendant Hollis wrote a

memorandum to Plaintiff dated February 9, 2017 concerning Plaintiff’s suspension, which

memorandum speaks for itself.

       56.     Defendants Dantonio, Hollis, and Simon neither admit nor deny the allegations

contained in paragraph 56 of Plaintiff’s Complaint, averring in support thereof that they are

without sufficient knowledge or information to form a belief as to the truth thereof, and

additionally that they do not understand the intent of the injection of the phrase “suspiciously”

into this paragraph of Plaintiff’s Complaint.

       57.     Denied.

       58.     Defendants Dantonio, Hollis, and Simon admit only that in February 2017, MSU

commissioned an external independent investigation into the MSU football program’s

institutional response to allegations of sexual assault in connection with an incident that occurred

in January 2017 involving three MSU football players. Defendants Dantonio, Hollis, and Simon

deny the remaining allegations in paragraph 58 of Plaintiff’s Complaint.

       59.     Denied.

                                                 7
 Case 1:18-cv-01261-JTN-SJB ECF No. 14 filed 01/15/19 PageID.84 Page 8 of 11



       60.     Denied.

       61.     Denied.

       62.     Denied.

       63.     Denied.

       64.     Defendants Dantonio, Hollis, and Simon admit the allegations contained in

paragraph 64 of Plaintiff’s Complaint.

 Defendants Retaliate Against Plaintiff for Not Speaking to the MSU Police and the Jones
                      Day Law Firm by Terminating His Contract

       65.     Defendant Dantonio admits only that he advised Plaintiff in a telephone

conversation on May 22, 2017 that MSU would not be renewing Plaintiff’s contract, that

Defendant Dantonio used the phrase “different direction” in that conversation, but that Plaintiff

has not fully or accurately described that conversation in paragraph 65 of Plaintiff’s Complaint.

Defendants Dantonio, Hollis, and Simon deny the remaining allegations contained in paragraph

65 of Plaintiff’s Complaint as untrue.

       66.      Defendants Dantonio, Hollis, and Simon lack knowledge or information

sufficient to form a belief as to the truth of the allegations as set forth in paragraph 66 of

Plaintiff’s Complaint.

       67.     Defendants Dantonio, Hollis, and Simon lack knowledge or information sufficient

to form a belief as to the truth of the allegations as set forth in paragraph 67 of Plaintiff’s

Complaint.

       68.     Defendants Dantonio, Hollis, and Simon admit only that Megan Vanderveen,

MSU’s Assistant Athletics Director, Human Resources, wrote a letter to Plaintiff dated May 24,

2017, which letter speaks for itself.




                                               8
 Case 1:18-cv-01261-JTN-SJB ECF No. 14 filed 01/15/19 PageID.85 Page 9 of 11



       69.     Defendants Dantonio, Hollis, and Simon admit only that paragraph 69 of

Plaintiff’s Complaint contains an excerpt from Vanderveen’s May 24, 2017 letter to Plaintiff.

These Defendants deny any remaining allegations or inferences in paragraph 69 of Plaintiff’s

Complaint.

       70.     Defendant Dantonio admits only that he used the phrase “philosophical

differences” in responding to a certain media question concerning Plaintiff. Defendant Dantonio

denies the remaining allegations and inferences in paragraph 70 of Plaintiff’s Complaint.

       71.     Denied.

       72.     Denied.

                                     COUNT I
  Violation of Fourth Amendment Right to Be Free from Unlawful Arrest and Seizure by
                                  Davis and Miller

       73.     Defendants Dantonio, Hollis, and Simon restate their answers to paragraphs 1

through 72 of Plaintiff’s Complaint.

       74-85. Defendants Dantonio, Hollis, and Simon lack knowledge or information sufficient

to form a belief as to the truth of the allegations as set forth in paragraph 74-85 of Plaintiff’s

Complaint.

                                           COUNT II

       86.     Defendants Dantonio, Hollis, and Simon restate their answers to paragraphs 1

through 85 of Plaintiff’s Complaint.

       87-91. Defendants Dantonio, Hollis, and Simon deny as untrue the allegations contained

in paragraphs 87-91 of Plaintiff’s Complaint.




                                                9
Case 1:18-cv-01261-JTN-SJB ECF No. 14 filed 01/15/19 PageID.86 Page 10 of 11



       WHEREFORE, Defendants Dantonio, Hollis, and Simon request that the Court enter a

judgment of no cause of action and award Defendants Dantonio, Hollis, and Simon their costs

and attorney’s fees.



                              RELIANCE ON JURY DEMAND

       Defendants Dantonio, Hollis, and Simon rely on Plaintiff’s Jury Demand and hereby

demand a trial by jury on any and all claims.



                                 AFFIRMATIVE DEFENSES

       Defendants Dantonio, Hollis, and Simon state the following affirmative defenses to

Plaintiff’s claims:

       1.      Defendants Dantonio, Hollis, and Simon are entitled to immunity and/or qualified

immunity with respect to all actions taken in the course of their employment.

       2.      Plaintiff’s Complaint fails to state a cause of action with respect to Defendants

Dantonio, Hollis, and Simon. Specifically, Plaintiff has no property interest in the contract that

was not renewed after it ended. Additionally, Plaintiff’s Complaint fails to state what specific

actions Defendants Dantonio, Hollis, or Simon took that are asserted to be wrongful.

       3.      Defendants Dantonio, Hollis, and Simon reserve the right to amend or supplement

their affirmative defenses.

       WHEREFORE, Defendants Dantonio, Hollis, and Simon request that the Court enter a

judgment of no cause of action and award Defendants Dantonio, Hollis, and Simon their costs

and attorney’s fees.




                                                10
 Case 1:18-cv-01261-JTN-SJB ECF No. 14 filed 01/15/19 PageID.87 Page 11 of 11



                                            KIENBAUM HARDY VIVIANO
                                              PELTON & FORREST, P.L.C.

                                            By: /s/ Thomas G. Kienbaum
                                                Thomas G. Kienbaum (P15945)
                                                William B. Forrest III (P60311)
                                            Attorneys for Defendants Dantonio,
                                            Hollis, and Simon
                                            280 N. Old Woodward Ave., Suite 400
                                            Birmingham, MI 48009
                                            (248) 645-000
Dated: January 15, 2019                     tkienbaum@khvpf.com
                                            wforrest@khvpf.com



                               CERTIFICATE OF SERVICE

       I hereby certify that on January 15, 2019, I electronically filed the foregoing document
with the Clerk of the Court using the ECF system which will send notification of such filing to
all ECF participants, and I hereby certify that I have mailed by United States Postal Service the
foregoing document to the following non-ECF participants: (no manual recipients).

                                            s/Thomas G. Kienbaum
                                            280 North Old Woodward Ave., Suite 400
                                            Birmingham, Michigan 48009
                                            (248) 645-0000
                                            Email: tkienbaum@khvpf.com




314520_2




                                               11
